IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                     February 2000 Session

                   ‘AZZAM M. TARIF v. DEREK BULLION, ET AL.

                   Direct Appeal from the Circuit Court for Hickman County
                          No. 99-5024C-II    Donald P. Harris, Judge



                       No. M1999-00475-COA-R3-CV - Filed July 19, 2000


Petitioner, a state prisoner, appeals the action of the trial court in dismissing under Tennessee Rule
of Civil Procedure 12.02(6) his civil rights complaint. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S., and
PATRICIA J. COTTRELL, J., joined.

‘Azzam M. Tarif, Only, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter, Michael E. Moore, Solicitor General and Mark
A. Hudson, Assistant Attorney General, for the appellees, Derek Bullion, Ricky Mathis, and Wayne
Brandon.

                                   MEMORANDUM OPINION1

       Appellant, ‘Azzam M. Tarif, states his case in his brief before this court as follows:

              On March 31, 1999, appellant filed a civil rights complaint, pursuant to 42
       U.S.C. §§ 1983, 1985(3) and 1986 naming Deputy Warden, Wayne Brandon, Unit
       Manager Ricky Mathis and Correctional Officer Derek Bullion as defendants.


       1
           Rule 10 of the Rules of the Court of Appeals reads as follows:

               The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial cout by memorandum opinion when
       a formal opinion would have no precendential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
              Appellant alleged that on January 26, 1999, appellee Bullion approached the
       appellant and began making “racist statements” towards appellant and using
       derogatory and profane language, while appellant was reading the unit’s bulletin
       board on criteria required to run in the prison’s grievance board election. . . .
       Appellant alleged that Bullion committed this conduct to “ill-treat and abuse”
       appellant on account of appellant’s race and religion. . . .

               Appellant alleged that appellee Bullion’s conduct was also designed to deny
        appellant the equal protection of the law afforded to appellant as an inmate confined
        in the Tennessee Department of Correction. . . . Appellant further asserted that
        appellees Brandon and Mathis knew of Bullion’s unlawful conduct, and refused to
        take appropriate measures to stop Bullion’s unlawful conduct, and refused to take
        appropriate measures to stop Bullion’s repeated abuse of appellant despite the duty
        imposed upon them by Tennessee law. . . .

                Appellees[’] response to the complaint asserted that appellant’s allegations
        of verbal abuse by Bullion do not rise to the level of a civil rights violation, and
        therefore, the appellant failed to state a claim upon which relief can be granted. On
        July 14, 1999, the trial court agreed with appellees and filed its Order dismissing
        appellant’s civil rights complaint. Appellant filed a timely notice of appeal, and this
        case is now properly before this Court.

        The trial judge granted the motion to dismiss and we affirm. The complaint, taken as a
whole, charges only verbal harassment with racial overtones. No defendant is charged with anything
other than verbal harassment, threatening language, and a vaguely asserted conspiracy to verbally
harass Appellant because of his race and religion. Such allegations, if true, are not sufficient to state
a cause of action under 42 U.S.C. § 1983. Martin v. Sargent, 780 F.2d 1334 (8th Cir. 1985); Collins
v. Cundy, 603 F.2d 825 (10th Cir. 1979). Neither do such allegations constitute punishment within
the meaning of the 8th Amendment to the United States Constitution. Ivey v. Wilson, 832 F.2d 950
(6th Cir. 1987); Torres v. County of Oakland, 758 F.2d 147 (6th Cir. 1985).

       The judgment of the trial court is in all respects affirmed and costs assessed against
Appellant, ‘Azzam M. Tarif.



                                                __________________________________________
                                                WILLIAM B. CAIN, JUDGE




                                                  -2-